DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation "the circulation time" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Possible applicant intended a circulation time.
 	Dependent claims 2-13 are rejected for the same reasons since they contain essentially the same subject matter. 
Regarding claims 2-3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	Claims 3-4 refers to step “S0” however there is no step “S0” recited in claim 1.  Therefore the scope of the claim is unclear causing the claim to be indefinite.  Possibly the applicant intended step “S1”.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chen CN 102312083A.
 	With respect to claim, 1. The  Chen CN 102312083A reference discloses claims and English abstract,  a method for treating tailings, comprising the step of S 1: mixing the tailings to be treated with a neutral active aqueous solution and then drying (inherent to the eating process) said tailings, wherein said 5neutral active aqueous solution is prepared from water via an electrocatalytic water device, and the circulation time of the water in said electrocatalytic water device is 30-60 min, and the mass ratio of said tailings to said neutral active aqueous solution is 1:1-10:1 In paragraphs such as the abstract, 0061, 0091, 0121-0125 and claims.  
 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMERON J ALLEN/Examiner, Art Unit 1774